                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                             NO. 5:16-CR-236-FL

    UNITED STATES OF AMERICA,                            )
                                                         )
             v.                                          )
                                                         )                         ORDER
    SONDI AKRIDGE BEST,                                  )
                                                         )
                               Defendant.                )



         This matter is before the court on defendant’s motion for sentence modification, (DE 70).

The government did not respond to the motion.

         On January 9, 2018, the court sentenced defendant to 51 months’ imprisonment following

her convictions for wire fraud, in violation of 18 U.S.C. § 1343. At sentencing, the court did not

recommend that the Federal Bureau of Prisons (“BOP”) place defendant in a residential reentry

center or similar community confinement placement for any portion of the custodial sentence.

         In the instant motion, defendant requests that the court recommend that the BOP place

defendant in community confinement for the final six months of her custodial sentence. 1 In

support, defendant states that she has maintained clear conduct while in BOP custody. Defendant

also is enrolled in the BOP’s residential drug abuse treatment program.

         The court has authority to issue a post-judgment recommendation to the BOP for placement

in community confinement. See 18 U.S.C. § 3621(b)(4) (explaining the BOP may consider “any

statement” by the sentencing court “recommending a type of penal or correctional facility” when


1
         To the extent defendant seeks a court order directing the BOP to place her in community confinement, the
court has no authority to order such relief. See 18 U.S.C. § 3621(b) (providing that “any order, recommendation, or
request by a sentencing court that a convicted person serve a term of imprisonment in a community corrections facility
shall have no binding effect” on the BOP and that the BOP’s placement authority “is not reviewable by any court”).
determining an inmate’s place of confinement); United States v. Ferguson, No. 6:16-CR-707-

JMC-8, 2018 WL 5095149, at *2-3 (D.S.C. Oct. 18, 2018) (collecting cases); see also United

States v. Ceballos, 671 F.3d 852, 856 n.2 (9th Cir. 2011) (noting in dicta the district court has

“authority to make (or not make) non-binding recommendations to the Bureau of Prisons at any

time”); cf. United States v. Smith, 733 F. App’x 86, 88 (4th Cir. 2018) (“[A] district court’s

sentencing recommendation is not binding on the BOP, and thus is neither a final decision . . . nor

a final sentence under 18 U.S.C. § 3742 (2012).”).

       While the court finds it has authority to issue post-judgment recommendation for

placement in community confinement, it declines to exercise such authority here. The court did

not recommend community confinement at sentencing despite consideration of all relevant pre-

sentencing conduct. And the BOP is better positioned to evaluate whether defendant’s post-

sentencing conduct justifies placement in community confinement.

       The court, however, commends defendant for her record of achievement in custody, as

reflected in the instant motion. Defendant’s reported performance in custody is consistent with

the court’s expectations at time of sentencing.

       Based on the foregoing, the court DENIES defendant’s motion for sentence modification,

(DE 70).

       SO ORDERED, this the 30th day of October, 2019.




                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
